/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                                        DETAILED ACTION
Reopening of Prosecution After Appeal Brief
The present application is being examined under the pre-AIA  first to invent provisions. 
In view of the Appeal Brief filed on 7/22/2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
	(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                                        

Status of Claims
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in reply to the Appeal Brief filed on 7/22/2021.  
No claims have been amended.
No claims have been cancelled.
No claims are new. 
Claim 1-5 and 12-20  currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-5 and 12-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is directed to the abstract idea of “providing feedback for medication compliance,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0027]), etc., as explained in detail below, and therefore fall within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-5 and 12-20 recite an abstract idea.
Claim 1 is/are directed to the abstract idea of “providing feedback for medication compliance,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0027]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-5 and 12-20 recite an abstract idea.
The claim(s) recite(s), in part, a system for performing the steps “providing a non-alerting pattern, providing an alerting pattern based on one or more trigger events in patient-specific and medication-specific compliance schedules, generating sensor data related to patient-specific and medication-specific compliance schedules,”  etc., that is “providing feedback for medication compliance,” etc. The limitation of “providing a non-alerting pattern, providing an alerting pattern based on one or more trigger events in patient-specific and medication-specific compliance schedules, generating sensor data related to patient-specific and medication-specific compliance schedules,” etc. is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executed by a computer/processor,” nothing in the claims elements preclude the steps from practically being performed in the mind. For example, but for the “executed by a computer/processor” language, the limitation of “providing a non-alerting pattern, providing an alerting pattern based on one or more trigger events in patient-specific and medication-specific compliance schedules, generating sensor data related to patient-specific and medication-specific compliance schedules,” etc., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. Accordingly, claims 1-5 and 12-20 recite an abstract idea. 
The claim(s) recite(s), in part, a system for performing the steps of “providing a non-alerting pattern, providing an alerting pattern based on one or more trigger events in patient-specific and medication-specific compliance schedules, generating sensor data related to patient-specific and medication-specific compliance schedules,” etc., that is “providing feedback for medication compliance,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 1-5 and 12-20 recite an abstract idea.
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. containers, sensors, networks, phone systems, cellular phones, night lights, processors, GlowCaps, blister packs, injectable syringes, injectable syringe cases, spirometers, scales, blood pressure cuffs  (Applicant’s Specification [0050], [0051], [0056], [0058]-[0060]), etc.) to perform steps of “providing a non-alerting pattern, providing an alerting pattern based on one or more trigger events in patient-specific and medication-specific compliance schedules, generating sensor data related to patient-specific and medication-specific compliance schedules,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. containers, sensors, networks, phone systems, cellular phones, night lights, processors, GlowCaps, blister packs, injectable syringes, injectable syringe cases, spirometers, scales, blood pressure cuffs, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II). 
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. containers, sensors, networks, phone systems, cellular phones, night lights, processors, GlowCaps, blister packs, injectable syringes, injectable syringe cases, spirometers, scales, blood pressure cuffs, etc.). At paragraph(s) [0050], [0051], [0056], [0058]-[0060], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “containers, sensors, networks, phone systems, cellular phones, night lights, processors, GlowCaps, blister packs, injectable syringes, injectable syringe cases, spirometers, scales, blood pressure cuffs,” etc. to perform the functions of “providing a non-alerting pattern, providing an alerting pattern based on one or more trigger events in patient-specific and medication-specific compliance schedules, generating sensor data related to patient-specific and medication-specific compliance schedules,” etc. The recited “containers, sensors, networks, phone systems, cellular phones, night lights, processors, GlowCaps, blister packs, injectable syringes, injectable syringe cases, spirometers, scales, blood pressure cuffs,” etc. does/do not add meaningful limitations to the idea of beyond generally linking the system to a particular technological environment, that is, implementation via computers. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, claims 1-5 and 12-20 do not amount to significantly more than the underlying abstract idea of “an idea of itself” (Alice). 
Dependent claim(s) 2-5 and 12-20 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Dependent claims 2-5 and 12-20 merely specify which information is used for various calculations, or provide further mental processes, but these do not change that the process can be performed in the mind.
Although dependent claims 2-5 and 12-20 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. Dependent claims 2-5 and 12-20 merely describe physical structures to implement the abstract idea. These information and physical characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions, and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jean-Pierre 490 (US 2008/0114490), in view of Dowling et al. (US 2007/0195526), further in view of  De La Huerga 308 (US 2001/0028308).

CLAIM 1  

a medication compliance system, wherein a patient has a patient-specific and medication-specific compliance schedule (Jean-Pierre 490, Figure 1, [0020] medication compliance system, [0042] medical compliance system 10), the medication compliance system comprising: 
and having: 
a processor and a memory (Jean-Pierre 490, [0050] base station 22, LCD 24, microcontroller 54, memory 48), 
an ambient display operatively connected with the processor (Jean-Pierre 490, [0050] base station 22, LCD 24, microcontroller 54, memory 48)
 and at least one short-range wireless transceiver, operatively connected with the processor, the at least one short-range wireless transceiver providing short-range wireless connectivity between the night-light and local sensing devices, wherein the local sensing devices generate sensor data related to the patient-specific and medication-specific compliance schedule (Jean-Pierre 490, [0012] blister pack, [0042] cap 14, communication link 20, communication link 28, communication link 36, communication link 40, [0050] IR transmitter 58a, IR receiver 58b, [0048] infrared, Bluetooth, [0051] wireless connection to network 30, [0079] scale).


Jean-Pierre 490 fails to expressly disclose:
a night-light 
the ambient display configured to provide a first illumination pattern  when the night-light is in a non-alerting state and a second illumination pattern when the night-light is in an alerting state
at least one cellular radio operatively connected with the processor, the at least one cellular radio providing long-range wireless connectivity between the night-light and one or more remote networks.


However, Dowling et al. teach:
a night-light  (Dowling et al., [0030] night light, [0031] night light, [0082] night light 242, plug 244, a sensor 250 for detecting low ambient lighting, such that the night light 242 may be activated only when low lighting conditions exist) 
the ambient display configured to provide a first illumination pattern  when the night-light is in a non-alerting state and a second illumination pattern when the night-light is in an alerting state (Dowling et al., Figure 1 2 Processor, 6 Memory, Figure 2A 10 Program 3 (Static Color),, Figure 2B, Figure 10 240, Figure 11 230, Figure 12 330, Figure 15 1502, 1504, [0030] night light, [0031] night light, [0051] memory 6, [0057] color wash, [0082] night light 242, plug 244, a sensor 250 for detecting low ambient lighting, such that the night light 242 may be activated only when low lighting conditions exist, processor, [0090] display screen 1502, [0092] cellular phone)
at least one cellular radio operatively connected with the processor, the at least one cellular radio providing long-range wireless connectivity between the night-light and one or more remote networks (Dowling et al., [0092] cellular phone).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “a night-light”, “the ambient display configured to provide a first illumination, communication and color and pattern changes (Dowling et al., [0014], [0017]-[0018]).

Jean-Pierre 490 and Dowling et al. fail to expressly teach:
at least one medicine container configured to contain medicine associated with the patient-specific and medication-specific compliance schedule (De La Huerga 308, [0030] When the sensors detect the removal of medication, such as by the removal of a cap, consumption information is recorded to the memory of the portable reminder unit, [0072] Each container may include a separate communication device… This linkage may be via wireless communication, [0224] …store information designating when cap 100 is removed and reattached to the vial 20, such as removal information 84 indicating that a dose of medication 15 was removed from the vial,…, disruption or compliance information 84 indicating actual compliance to the prescribed dosing regimen 82)
wherein the local sensing -2-devices comprise the at least one medicine container (De La Huerga 308, [0030] When the sensors detect the removal of medication, such as by the removal of a cap, consumption information is recorded to the memory of the portable reminder unit, [0072] Each container may include a separate communication device… This linkage may be via wireless communication, [0224] …store information designating when cap 100 is removed and reattached to the vial 20, such as removal information 84 indicating that a dose of medication 15 was removed from the vial,…, disruption or compliance information 84 indicating actual compliance to the prescribed dosing regimen 82).


However, De La Huerga 308 teaches:
at least one medicine container configured to contain medicine associated with the patient-specific and medication-specific compliance schedule (De La Huerga 308, [0030] When the sensors detect the removal of medication, such as by the removal of a cap, consumption information is recorded to the memory of the portable reminder unit, [0072] Each container may include a separate communication device… This linkage may be via wireless communication, [0224] …store information designating when cap 100 is removed and reattached to the vial 20, such as removal information 84 indicating that a dose of medication 15 was removed from the vial,…, disruption or compliance information 84 indicating actual compliance to the prescribed dosing regimen 82)
wherein the local sensing -2-devices comprise the at least one medicine container (De La Huerga 308, [0030] When the sensors detect the removal of medication, such as by the removal of a cap, consumption information is recorded to the memory of the portable reminder unit, [0072] Each container may include a separate communication device… This linkage may be via wireless communication, [0224] …store information designating when cap 100 is removed and reattached to the vial 20, such as removal information 84 indicating that a dose of medication 15 was removed from the vial,…, disruption or compliance information 84 indicating actual compliance to the prescribed dosing regimen 82).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “at least one medicine container configured to contain medicine associated with the patient-specific and medication-specific compliance schedule,” and “wherein the local sensing -2-devices comprise the at least one medicine container”. as taught by De La Huerga 308 within the system as taught by Jean-Pierre 490 and Dowling et al. with the motivation of providing improved patient compliance (De La Huerga 308, [0005]).

CLAIM 2   
As per claim 2, Jean-Pierre 490, Dowling et al. and De La Huerga 308 
teach the system of claim 1 and further disclose the limitations of:
wherein the local sensing devices comprise a medication container cap of a medical container  (De La Huerga 308, [0030] When the sensors detect the removal of medication, such as by the removal of a cap, consumption information is recorded to the memory of the portable reminder unit, [0072] Each container may include a separate communication device… This linkage may be via wireless communication, [0224] …store information designating when cap 100 is removed and reattached to the vial 20, such as removal information 84 indicating that a dose of medication 15 was removed from the vial,…, disruption or compliance information 84 indicating actual compliance to the prescribed dosing regimen 82).


The obviousness of combining the teachings of De La Huerga 308 with the system as taught by Jean-Pierre 490 and Dowling et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 3   
As per claim 3, Jean-Pierre 490 and Dowling et al. and De La Huerga 308
teach the system of claim 2 and further disclose the limitations of:
wherein the medicine container generates sensor data representing when the medication container has been opened and closed (De La Huerga 308, [0030] When the sensors detect the removal of medication, such as by the removal of a cap, consumption information is recorded to the memory of the portable reminder unit, [0072] Each container may include a separate communication device… This linkage may be via wireless communication, [0224] …store information designating when cap 100 is removed and reattached to the vial 20, such as removal information 84 indicating that a dose of medication 15 was removed from the vial,…, disruption or compliance information 84 indicating actual compliance to the prescribed dosing regimen 82).


The obviousness of combining the teachings of De La Huerga 308 with the system as taught by Jean-Pierre 490 and Dowling et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 4    
As per claim 4, Jean-Pierre 490 and Dowling et al. and De La Huerga 308
teach the system of claim 1 and further disclose the limitations of:
wherein the local sensing devices comprise at least one of the following: a blister pack, a syringe, a syringe case, a spirometer, a scale, a blood pressure cuff, and a camera (Jean-Pierre 490, [0012] blister pack, [0079] scale).


CLAIM 5   
As per claim 5, Jean-Pierre 490 and Dowling et al. and De La Huerga 308
teach the system of claim 1 and further disclose the limitations of:
wherein the changing of the illumination pattern comprises a color change of the illumination pattern (Dowling et al., [0066] a second parameter may correspond to a rate of color change).


The obviousness of combining the teachings of Dowling et al. with the system as taught by Jean-Pierre 490 is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 13    
As per claim 13, Jean-Pierre 490 and Dowling et al. and De La Huerga 308
teach the system of claim 1 and further disclose the limitations of:
wherein the at least one cellular radio supports bi-direction communications (Jean-Pierre 490, [0079] cellular phone).


CLAIM 14 
As per claim 14, Jean-Pierre 490 and Dowling et al. and De La Huerga 308
teach the system of claim 13 and further disclose the limitations of:
wherein the at least one cellular radio is configured to operate as a duplex telephone (Jean-Pierre 490, [0079] cellular phone).


CLAIM 15    
As per claim 15, Jean-Pierre 490 and Dowling et al. and De La Huerga 308
teach the system of claim 1 and further disclose the limitations of:
The step of indicating whether or not a dose of medication should be consumed may include the step of modifying the illumination of the light., [0086] Yet another health safety function includes the processor causing the warning indicator to indicate when consumption times occur and, when the activation time is prior to a next consumption time).


The obviousness of combining the teachings of De La Huerga 308 with the system as taught by Jean-Pierre 490 and Dowling et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 16    
As per claim 16, Jean-Pierre 490 and Dowling et al. and De La Huerga 308
teach the system of claim 1 and further disclose the limitations of:
wherein an alerting status of the night-light reflects an escalation scheme operating as a function of a medication regimen, wherein the alerting status of the night-light comprises the alerting state and the non-alerting state (De La Huerga 308, [0141] The step of indicating whether or not a dose of medication should be consumed may include the step of modifying the illumination of the light., [0086] Yet another health safety function includes the processor causing the warning indicator to indicate when consumption times occur and, when the activation time is prior to a next consumption time).


The obviousness of combining the teachings of De La Huerga 308 with the system as taught by Jean-Pierre 490 and Dowling et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 17 
As per claim 17, Jean-Pierre 490 and Dowling et al. and De La Huerga 308
teach the system of claim 1 and further disclose the limitations of:
wherein the connectivity between the night-light and the one or more remote networks is provided by a button free trigger (Jean-Pierre 490, [0050] IR transmitter 58a, IR receiver 58b, [0048] infrared, Bluetooth, [0051] wireless connection to network 30).


Examiner Note: Bluetooth, IR and wireless communication methods are known be able to provided button free.

CLAIM 18    
As per claim 18, Jean-Pierre 490 and Dowling et al. and De La Huerga 308
teach the system of claim 1 and further disclose the limitations of:
wherein the night-light further includes a photo sensor for determining ambient brightness …a sensor 250 for detecting low ambient lighting, such that the night light 242 may be activated only when low lighting conditions exist, [0107] The input/output 2210 may include sensors for environmental measurements (ambient sound or light)).


The obviousness of combining the teachings of Dowling et al. with the system as taught by Jean-Pierre 490 is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 19    
As per claim 19, Jean-Pierre 490 and Dowling et al. and De La Huerga 308
teach the system of claim 1 and further disclose the limitations of:
wherein the night-light further includes a motion sensor for detecting whether a person is present (Dowling et al., [0100] The activation switch may response to…motion).


The obviousness of combining the teachings of Dowling et al. with the system as taught by Jean-Pierre 490 is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 20 
As per claim 20, Jean-Pierre 490 and Dowling et al. and De La Huerga 308
teach the system of claim 1 and further disclose the limitations of:
wherein the night-light further includes a proximity sensor for detecting whether a person is near the night-light (Dowling et al., [0100] The activation switch may response to…proximity).


The obviousness of combining the teachings of Dowling et al. with the system as taught by Jean-Pierre 490 is discussed in the rejection of claim 1, and incorporated herein.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jean-Pierre 490 (US 2008/0114490), in view of Dowling et al. (US 2007/0195526), further in view of De La Huerga 308 (US 2001/0028308), further in view of Zhao et al. (US 2004/0266393).

CLAIM 12    
As per claim 12, Jean-Pierre 490 and Dowling et al. and De La Huerga 308
teach the system of claim 1.  
Jean-Pierre 490 and Dowling et al. and De La Huerga 308 fail to expressly teach:
wherein a network connection is automatically selected by the at least one cellular radio from multiple available connections based on an escalating need and dynamic cost metric.



wherein a network connection is automatically selected by the at least one cellular radio from multiple available connections based on an escalating need and dynamic cost metric (Zhao et al., [0007] reverse link cost metric).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “wherein a network connection is automatically selected by the at least one cellular radio from multiple available connections based on an escalating need and dynamic cost metric,” etc. as taught by Zhao et al. within the system as taught by Jean-Pierre 490 and Dowling et al. and De La Huerga 308 with the motivation of conserving link costs (Zhao et al., [0002] ).

Response to Arguments
Applicant’s arguments filed 7/22/2021 with respect to claims 1-5 and 12-20 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 7/22/2021.
Applicant’s arguments filed on 7/22/2021 with respect to claims 1-5 and 12-20 have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant argues that (A) Jean-Pierre 490, Dowling et al., De La Huerga 308 and Zhao et al. do not render obvious the present invention because Jean-Pierre 490 and Dowling et al. are non-analogous, because the motivation to combine Jean-Pierre 490 and Dowling et al. is improper, and (B) the Applicant’s claimed invention is directed to statutory matter.
103 Responses
Analogous and Nonanalagous Art – MPEP 2141.01(a)
A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. (MPEP 2141.01(a). 
From the Same Field of Endeavour
Both Applicant’s claimed invention (Applicant’s Specification, [0009] medication compliance) and Jean-Pierre 490 ([0020] medication compliance system) are in the same field of endeavor, medication compliance
Reasonably Pertinent
Assuming arguendo that Dowling et al. is not in the same field of endeavor as Applicant’s claimed invention, Dowling et al. is reasonably pertinent to the problem faced by the inventor. The problem faced by the inventor is lighting, illumination and color or pattern changes (Applicant’s Specification, [0076]). The inferences that would reasonably have been drawn from Applicant’s Specification by a person of ordinary skill in the art would have been to seek to solve the problem of lighting, illumination and color or pattern changes. Dowling et al. is reasonably pertinent to the problem faced by Applicant and solve the problem of lighting, illumination and color or pattern changes (Dowling et al., [0030], [0057], [0082]).
101 Responses
As per Applicant’s argument (B), Applicant’s remarks with regard to the statutory nature of Applicant’s claimed invention are addressed above in the Office Action. 
Network Interaction and Display Patterns 
Date transfer by networks between Applicant’s claimed components does not move Applicant’s claimed invention into eligible subject matter. Providing display patters for the purpose of medication compliance is part of Applicant’s abstract idea of “providing feedback for medication compliance,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions.
Significantly More
Further, the Examiner is not persuaded that “providing a non-alerting pattern, providing an alerting pattern based on one or more trigger events in patient-specific and medication-specific compliance schedules, generating sensor data related to patient-specific and medication-specific compliance schedules,” etc. constitutes significantly more than the abstract idea. “[M]erely selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas.” Electric Power Group, 830 F.3d at 1355. Moreover, the claims “do not include any requirement for performing the claimed functions…by use of anything but entirely conventional, generic technology. The claims therefore do not state an arguably inventive concept.” Id. at 1356. In short, each step does no more than require a generic computer processor to perform generic computer functions. See Applicant’s specification 
Considering each of the claim elements in turn, the function performed by the computer at each step of the process is purely conventional. For example, “providing a non-alerting pattern, providing an alerting pattern based on one or more trigger events in patient-specific and medication-specific compliance schedules, generating sensor data related to patient-specific and medication-specific compliance schedules,” etc. is/are purely conventional in computer systems and its use in the claim both individually and in the ordered combination fails to transform the nature of the claim. Each step of the claimed system does no more than require a generic computer to form a generic computer function. Applicant’s argument is not persuasive.
Novelty vs Inventiveness
Further, the concept of inventiveness is distinct from that of novelty. Novelty is the question of whether the claimed invention is new. Inventiveness is the question of whether the claimed matter is invention at all, new or otherwise. The inventiveness inquiry of 35 USC 101 should not be confused with the separate novelty inquiry of 35 USC 102 or the obviousness inquiry of 35 USC 103. Indeed, the Supreme Court has cautioned that “[t]he obligation to determine what type of discovery is sought to be patented must precede the determination of whether that discover is, in fact, new or obvious.” Flook, 437 US at 593 (Amdocs (Israel) Limited v. Openet Telecom, Inc.). Applicant’s argument is not persuasive.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Scannell 853 (US 2005/0188853) discloses multifunction-capable health related devices.
Scannell 642 et al. (US 2006/0154642) discloses medication & health, environmental, and security monitoring, alert, interventions, information and network system with associated and supporting apparatuses.

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W. MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. P. C./
Examiner, Art Unit 3626


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626